Citation Nr: 1326034	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The September 2006 rating decision reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus.  It denied these claims, and the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), on the merits.

Even though the September 2006 rating decision determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board is not bound by the RO determination in the instant case, and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Because the issues of entitlement to service connection for right ear hearing loss and left ear hearing loss have separate legislative histories and were denied for different reasons, the Board has recharacterized the single claim of entitlement to service connection for bilateral hearing loss by listing the left and right ear hearing loss claims as two separate issues for purposes of determining whether new and material evidence has been submitted to reopen these claims.  After reopening these claims, below, the Board will treat the claim of entitlement to service connection for bilateral hearing loss as a single issue, as the analysis for both the right ear hearing loss and the left ear hearing loss is identical.

The Board has also recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In his January 2008 substantive appeal, the appellant requested a videoconference hearing at a local VA office before a Member of the Board.  He was scheduled for a hearing for July 2013, but he did not report for this hearing.  He has neither requested a new hearing nor shown good cause for his failure to report to the prior hearing.  Therefore, his Board hearing request is deemed withdrawn.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in that file reveals evidence that is potentially relevant to the issues on appeal.  This evidence has been considered in the following decision and must be considered in any future adjudication of the Veteran's case.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss, left ear hearing loss, and tinnitus.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the July 2003 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right ear hearing loss and left ear hearing loss.
 
3.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

4.  The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.


CONCLUSIONS OF LAW

1.  New and material evidence that is pertinent to the right ear hearing loss and left ear hearing loss claims has been added to the record since the July 2003 rating decision; thus, the claims of entitlement to service connection for right ear hearing loss and left ear hearing loss are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  New and material evidence that is pertinent to the tinnitus claim has not been added to the record since the July 2003 rating decision; thus, the claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

3.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in September 2005 and March 2006 in which the RO advised the appellant of the evidence needed to substantiate his claims.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The March 2006 letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The March 2006 letter also advised the Veteran that his claims of entitlement to service connection for bilateral hearing loss and tinnitus had been previously denied because the evidence did not demonstrate that these conditions occurred in or were caused by service.  He was informed of the need to submit new and material evidence to reopen these claims, and he was advised of the type of evidence that would be considered new and material.  See Kent, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, and private medical records.  

The Veteran also underwent a VA examination in connection with his claims in October 2005, and an addendum to the resulting examination report was obtained in September 2006.  The Board finds that the resulting VA examination report and addendum opinion are adequate for the purpose of determining the claims decided herein.  The examination report and addendum reflect review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the October 2005 VA examination report and September 2006 addendum opinion in this case provide an adequate basis for a decision on the Veteran's claims.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The case at hand presents the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, and tinnitus.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

A.  Right Ear Hearing Loss

The claim of entitlement to service connection for right ear hearing loss was originally denied by the RO in April 1987.  The rating decision noted that, at the time of enlistment, a December 1971 service treatment record showed decreased hearing.  The March 1974 separation examination did not record audiometry findings and recommended that hearing be rechecked.  The rating decision also noted that the Veteran's service treatment records were negative for complaints or treatment of hearing loss during service.  At the time of this decision, the Veteran's service personnel records, service treatment records, and VA medical records had been associated with the claims file.  

The Veteran's service personnel records reflected that the Veteran's military occupational specialty (MOS) was light weapons infantryman.  Given this MOS, exposure to loud noise in service has been conceded.

The Veteran's service treatment records contain a December 1971 entrance examination report noting that the Veteran's right ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
X
15

This evidence indicates some elevated hearing thresholds at entrance, but it does not demonstrate right ear hearing loss for VA purposes as defined above.  At the time of his entrance into service, the Veteran expressly denied any past or current hearing loss on his December 1971 entrance medical history report.

An audiogram that was conducted in March 1974 in connection with the Veteran's discharge from service notes the following readings, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
X
15

These readings reflect a worsening of the Veteran's right ear hearing by 15 decibels at the 1000 Hertz frequency, and an improvement by 10 decibels in the 2000 Hertz frequency.  Again, these figures do not establish a hearing loss disability for VA purposes at the time of the Veteran's separation from service.  The Veteran again denied any past or current hearing loss on his March 1974 separation medical history report.

Otherwise, the Veteran's service treatment records reflect that he never complained of, or sought treatment for, right ear hearing difficulty at any point during service.  

Relevant post-service medical evidence that was of record at the time of the April 1987 RO denial includes a January 1986 VA medical record noting a diagnosis of right ear chronic external otitis.  A June 1986 VA audiology evaluation with audiogram diagnoses mild sensorineural right ear hearing loss and normal middle right ear function.  It was noted that sensitivity was essentially unchanged since a previous evaluation in December 1985.  Another June 1986 record notes that the Veteran had a history of increased noise exposure.  

The April 1994 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right ear hearing loss.  Since the April 1987 rating decision, private treatment records from January 1993 noting recent audiogram findings had been associated with the claims file.  The rating decision noted that this evidence shows no complaints of or treatment for right ear hearing loss during service and that the entrance examination showed a degree of right ear hearing loss that did not increase beyond normal progression during service.  It also noted that aggravation may not be conceded when the disability underwent no increase in severity during service.  

A January 1993 private medical record that had been added to the claims file notes that the Veteran reported that he was a "[m]achine gunner in military - failed hearing test - [right] ear only."  A June 1993 private medical record that had been added to the claims file diagnosed moderate to profound sensorineural hearing loss.  Another June 1993 record notes that the Veteran complained of decreased bilateral hearing, right ear worse than left ear, for the past 15 years since noise exposure in the military.  On his January 1994 claim form, the Veteran reported that his right ear disorder began in 1973 while he was serving in Korea.  

The Veteran's next attempt to reopen his right ear hearing loss claim through the submission of new and material evidence was denied in a May 2000 rating decision.  This decision noted that the right ear hearing loss claim "was previously denied because there was a degree of hearing loss at the time the veteran entered military service that did not increase beyond normal progression during military service."  The rating decision determined that the Veteran had not submitted new evidence demonstrating hearing loss that was caused by military service.  

Multiple treatment records from this period reflect that the Veteran suffered severe head trauma due to an assault that occurred in January 1996.  An April 1996 record from University of Texas Medical Branch Hospitals, Galveston, Texas, notes that the Veteran reported having suffered chronic ear problems and head trauma due to an assault.  

A March 1996 University of Texas Medical Branch Hospitals treatment record notes that the Veteran reported a "history of hearing loss, left greater than right ear, since 1974 resulting from a machine gun blast."  He reported a history of occupational noise exposure.  

An April 1996 medical record from treatment he received at the University of Texas Medical Branch Hospitals reflects that the Veteran sought treatment for bilateral hearing loss, right ear worse than left ear, and that he denied noise exposure, family history of hearing loss, or speech/language concerns.  He was diagnosed with severe to profound mixed hearing loss in the right ear.

The Veteran's right ear hearing loss claim was again denied by rating decision in July 2000 following the submission of additional evidence following the May 2000 rating decision.  This rating decision notes that the record still did not contain a medical opinion that hearing loss was due to military service.  

Between the May 2000 rating decision and the July 2000 rating decision, the Veteran submitted additional evidence from the University of Texas, Galveston.  This evidence included a January 1998 record noting that the Veteran was presenting for evaluation of right ear traumatic perforation that occurred when he was hit in the head during a fight.  It notes that he was a machine gun operator in the military.  

The Veteran's next attempt to reopen his right ear hearing loss claim was denied in a July 2003 rating decision.  The rating decision noted that the Veteran had not submitted evidence that demonstrates the existence of the claimed right ear hearing loss and its possible relationship to service, or permanent aggravation of pre-existing right ear hearing loss by service.  It found that no such evidence had been submitted.  

Between the July 2000 rating decision and the July 2003 rating decision, no evidence that was pertinent to the right ear hearing loss claim was added to the record.  

The Veteran's claim of entitlement to service connection for right ear hearing loss was reopened by the RO and denied on the merits in September 2006.  The RO was not clear as to the basis for the reopening.  It noted that the Veteran was given a VA examination because his DD Form 214 had shown that he was a light weapons infantryman, but that the etiology opinion was negative.

Since the July 2003 rating decision, an October 2005 VA audio examination report and addendum and various VA medical records have been added to the claims file.

A July 2003 VA medical record notes that the Veteran had progressive right ear sensorineural hearing loss since service that he believed started after he hit his head in service.

A February 2004 VA medical record notes that the Veteran reported his hearing loss began in the early 1970s after head trauma that he suffered in service.  

A May 2005 VA medical record notes that the Veteran reported that his hearing loss began in 1972 or 1973.

The October 2005 VA audio examination report and September 2006 addendum reflect that the examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran reported right ear deafness.  He also reported both gradual and sudden onset of right ear hearing loss that began 32 years earlier.  He reported that his tinnitus began 32 years earlier, as "the right ear started ringing and then [he] had a sudden loss of hearing."  His primary MOS was machine gunner, and he worked as an insurance salesman, as a laborer, in a refinery, and cutting down trees for a utility company following separation.  He reported no hazardous noise exposure in the military without the use of hearing protection.  He reported exposure to firearms, machine guns, missile launchers, the firing range, helicopters, and tanks in the military with the use of hearing protection.  He reported civilian exposure to noise from a power lawnmower, weed eater, power tools, and leaf/grass blower without hearing protection.  He also reported civilian exposure to noise from work at a factory/plant, work as a firefighter, and the use of chainsaws with the use of hearing protection.


Right ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
100
100
100

The four-frequency average was 98 decibels, and speech discrimination testing was at 8 percent.  The examiner diagnosed severe to profound sensorineural hearing loss.

The examiner noted that the Veteran had borderline normal hearing at enlistment in February 1972 and at separation in March 1974 and that his hearing did not change during service.  The examiner noted that post-service testing in June 1986 also showed borderline normal hearing in both ears, unchanged in March 1974.  The examiner also noted that, in 2003, severe to profound right ear hearing loss was measured for the first time.  Based on this information, the examiner opined that the hearing loss was not caused by the Veteran's military experience.  

The Board finds that the Veteran's statements to his VA medical providers noting that he believes his right ear hearing loss began following an in-service head injury constitute new and material evidence to reopen the claim of entitlement to service connection for right ear hearing loss.  The Board observes that, although the Veteran is a layperson, he is competent to report that he injured his head during service and that he noticed hearing difficulty following this injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As noted above, his testimony on this question is deemed to be credible for purposes of determining whether new and material evidence has been submitted.

This evidence is new in that, prior the July 2003 rating decision, the only theory of in-service incurrence of right ear hearing loss was related to in-service noise exposure.  The evidence is deemed material in that it presents a new theory of in-service injury to his right ear that resulted in hearing loss.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss.  To this extent, the benefit sought on appeal is granted.

B.  Left Ear Hearing Loss

The Veteran's claim of entitlement to service connection for left ear hearing loss was originally denied by the RO in the July 2003 rating decision.  The rating decision noted that the Veteran's left ear hearing was shown to be normal at the time of his entrance into service but that the Veteran had not submitted evidence that demonstrates the existence of the claimed left ear hearing loss and its possible relationship to service.  

At the time of the July 2003 rating decision, the record contained the Veteran's service personnel records, service treatment records, and post-service VA and private medical records.  

As noted above, the Veteran's service personnel records reflected that the Veteran's MOS was light weapons infantry.  Given this MOS, exposure to loud noise in service has been conceded.

The Veteran's service treatment records contain a December 1981 entrance examination report noting that the Veteran's left ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
X
15

This evidence indicates some elevated hearing thresholds at entrance, but it does not demonstrate left ear hearing loss for VA purposes as defined above.  At the time of his entrance into service, the Veteran expressly denied any past or current hearing loss on his December 1971 entrance medical history record.

An audiogram that was conducted in March 1974 in connection with the Veteran's discharge from service notes the following readings, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
X
15

These readings reflect an improvement of the Veteran's left ear hearing by 10 decibels at the 500 Hertz frequency, and a worsening by 5 decibels in the 2000 Hertz frequency.  Again, these figures do not establish a left ear hearing loss disability for VA purposes at the time of the Veteran's separation from service.  The Veteran again denied any past or current hearing loss on his March 1974 separation medical history record.

Otherwise, the Veteran's service treatment records reflect that he never complained of, or sought treatment for, left ear hearing difficulty at any point during service.  

Post-service medical evidence that was of record at the time of the July 2003 rating decision and that is relevant to the left ear hearing loss claim includes a June 1986 VA audiology evaluation with audiogram findings that found normal left ear hearing and normal left ear middle ear function.  Sensitivity was noted to be essentially unchanged since a previous evaluation in December 1986.  Another June 1986 record notes that the Veteran had a history of increased noise exposure.  

A January 1993 private medical record file notes that the Veteran reported that he was a "[m]achine gunner in military."  A June 1993 private medical record diagnosed "mild mild freq[uency]" sensorineural left ear hearing loss.  Another June 1993 record notes that the Veteran complained of decreased bilateral hearing, right ear worse than left ear, for the past 15 years since noise exposure in the military.  

As noted above, multiple treatment records reflect that the Veteran suffered severe head trauma due to an assault that occurred in January 1996, more than two decades following his separation from service.  An April 1996 record from University of Texas Medical Branch Hospitals, Galveston, Texas, notes that the Veteran reported having suffered chronic ear problems and head trauma due to an assault.  

A March 1996 University of Texas Medical Branch Hospitals treatment record notes that the Veteran reported a "history of hearing loss, left greater than right ear, since 1974 resulting from a machine gun blast."  He reported a history of occupational noise exposure.  

An April 1996 medical record from treatment he received at the University of Texas Medical Branch Hospitals reflects that the Veteran sought treatment for bilateral hearing loss, right ear worse than left ear, and that he denied noise exposure, family history of hearing loss, or speech/language concerns.  He was diagnosed with mild sensorineural hearing loss in the left ear.

A January 1998 record notes that the Veteran was a machine gun operator in the military.  

The Veteran's claim of entitlement to service connection for left ear hearing loss was reopened by the RO and denied on the merits in September 2006.  The RO was not clear as to the basis for the reopening.  It noted that the Veteran was given a VA examination because his DD Form 214 had shown that he was a light weapons infantryman, but that the etiology opinion was negative.

Since the July 2003 rating decision, an October 2005 VA audio examination report and addendum and various VA medical records have been added to the claims file.

A July 2003 VA medical record notes that the Veteran had stable left hearing loss since service that he believed was started after he hit his head in service.


The October 2005 VA audio examination report and September 2006 addendum reflect that the examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran reported that his primary MOS was machine gunner, and he worked as an insurance salesman, as a laborer, in a refinery, and cutting down trees for a utility company following separation.  He reported that his tinnitus began 32 years earlier, as "the right ear started ringing and then [he] had a sudden loss of hearing."  The Veteran reported no hazardous noise exposure in the military without the use of hearing protection.  He reported exposure to firearms, machine guns, missile launchers, the firing range, helicopters, and tanks in the military with the use of hearing protection.  He reported civilian exposure to noise from a power lawnmower, weed eater, power tools, and leaf/grass blower without hearing protection.  He also reported civilian exposure to noise from work at a factory/plant noise, work as a firefighter, and working with chainsaws with the use of hearing protection.

Left ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
35
35
35
3

The four-frequency average was 27 decibels, and speech discrimination testing was at 94 percent.  The examiner diagnosed hearing within normal limits from 250 to 500 Hertz, mild sensorineural hearing loss 1000 to 6000 Hertz, and hearing rising to within normal limits at 8000 Hertz.

As with the right ear hearing loss claim, the Board finds that the Veteran's statements to his VA medical providers noting that he believes his hearing loss began following an in-service head injury constitute new and material evidence to reopen the claim of entitlement to service connection for left ear hearing loss.  The Board observes that, although the Veteran is a layperson, he is competent to report that he injured his head during service and that he noticed hearing difficulty following this injury.  See Jandreau, supra.  As noted above, his testimony on this question is deemed to be credible for purposes of determining whether new and material evidence has been submitted.

This evidence is new in that, prior the July 2003 rating decision, the only theory of  in-service incurrence of left ear hearing loss was related to in-service noise exposure.  The evidence is deemed material in that it presents a new theory of in-service injury to his left ear that resulted in hearing loss.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for left ear hearing loss.  To this extent, the benefit sought on appeal is granted.

C.  Tinnitus

Service connection for tinnitus was originally denied in the April 1994 rating decision.  This decision denied the tinnitus claim because the Veteran's service treatment records did not show a complaint of tinnitus due to noise exposure.  At the time of the April 1994 rating decision, the record contained the Veteran's service treatment records, service personnel records, and post-service VA and private medical evidence.  

The Veteran's service treatment records reflect that his ears were found to be clinically normal on examination at the times of his December 1971 entrance examination and his March 1974 separation examination.  The Veteran denied any past or current ear, nose, or throat trouble on the medical history reports that he completed in December 1971 and March 1974.  Otherwise, his service treatment records reflect that he never complained of, or sought treatment for, tinnitus during service.  

A June 1993 private treatment record notes that the Veteran reported noise exposure in service and roaring tinnitus bilaterally.  

A March 1996 University of Texas Medical Branch Hospitals treatment record notes that the Veteran reported experiencing "occasional tinnitus" and reported a history of occupational noise exposure.  

An April 1996 record from University of Texas Medical Branch Hospitals reflects that the Veteran complained of tinnitus and that he denied noise exposure.  

The Veteran's claim of entitlement to service connection for tinnitus was again denied in July 2003.  The decision notes that a June 1993 University of Texas Medical Branch Hospitals medical record notes that the Veteran had a 15-year history of roaring tinnitus and that he had been released from active service 19 years earlier, which was four years before when he reported his tinnitus began.  

The Veteran's claim of entitlement to service connection for tinnitus was reopened by the RO and denied on the merits in September 2006.  The RO was not clear as to the basis for the reopening.  It noted that the Veteran was given a VA examination because his DD Form 214 had shown that he was a light weapons infantryman, but that the etiology opinion was negative.

Since the July 2003 rating decision, the Veteran has submitted VA medical evidence and an October 2005 VA audio examination report with a September 2006 addendum opinion.  A few of the VA medical records note that the Veteran has complained of tinnitus, but none of these records provides pertinent medical history testimony or a competent etiology opinion.

The October 2005 VA audio examination report and September 2006 addendum reflect that the examiner reviewed the claims file and interviewed and examined the Veteran.  He reported that his tinnitus began 32 years earlier, as "the right ear started ringing and then [he] had a sudden loss of hearing."  He also reported that the ringing noise in his right ear started in the 1980s, occurred 2-3 times a week and lasting only two to three minutes.  He reported no hazardous noise exposure in the military without the use of hearing protection.  He reported exposure to firearms, machine guns, missile launchers, the firing range, helicopters, and tanks in the military with the use of hearing protection.  He reported civilian exposure to noise from a power lawnmower, weed eater, power tools, and leaf/grass blower without hearing protection.  He also reported civilian exposure to noise from work at a factory/plant noise, work as a firefighter, and the use of chainsaws with the use of hearing protection.

The examiner noted that, in 1986, the Veteran reported that he sometimes had tinnitus.  In 2003, he denied hearing any noises in his ears.  During the October 2005 VA examination, he reported that he sometimes hears a ringing/roaring sound that that it began in the 1980s.  Based on this information, the examiner opined that the tinnitus was not caused by the Veteran's military experience.

The Board finds that the evidence that has been added to the record since the July 2003 rating decision does not constitute new and material evidence for the purpose of reopening the Veteran's claim of entitlement to service connection for tinnitus.  As indicated above, the evidence of record at the time of the July 2003 final denial reflected that the Veteran had been found to have tinnitus, and it noted in-service noise exposure.  It did not demonstrate a link between the in-service noise exposure and the current tinnitus.  New evidence regarding the Veteran's complaints of tinnitus has been added to the record since the July 2003 denial, and some of this evidence is material to the nexus question.  Such evidence consists of the October 2005 examination report and September 2006 etiology opinion.  This evidence, however, cannot serve as the basis for reopening the Veteran's claim; new and material evidence must raise a reasonable possibility of substantiating the claim, while the evidence at issue expressly finds that the tinnitus is not linked to service.  

Furthermore, the Veteran has not suggested that his tinnitus began following the reported in-service head trauma that serves as the basis for reopening the right and left ear hearing loss claims.  Therefore, the evidence that formed the basis for reopening the Veteran's right and left ear hearing loss claims does not serve to reopen the tinnitus claim.

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for tinnitus.  Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss, which he essentially contends developed as a result of either in-service noise exposure or an in-service head injury.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The evidence that is pertinent to this issue is described in detail in the Board's new and material evidence discussions, above, and will not be repeated here.  

As noted above, the Veteran's service treatment records reflect that the Veteran's audiograms from his entrance into and separation from service demonstrated elevated puretone thresholds that did not rise to the level of hearing loss disability.  The Veteran denied past or current hearing loss at entrance and separation, and service treatment records reflect that he never complained of or sought treatment for hearing difficulty in service.  The Veteran's MOS of light weapons infantryman corroborates his report of having suffered acoustic trauma in service.

The evidence does not, however, corroborate the Veteran's report of having suffered a head injury during service.  The Veteran expressly denied having ever suffered a head injury on his March 1974 separation medical history report, and his service treatment records reflect that he never reported a head injury and was never diagnosed with or treated for one.  Therefore, the Board finds the Veteran's subsequent reports of in-service head injury, which first appear in the record almost 30 years following his separation from service, are not credible and must be rejected.

The Board finds that the Veteran's claim of entitlement to service connection for bilateral hearing loss must ultimately be denied, as the only etiology opinion of record weighs against his claim.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the October 2005 VA examination report with September 2006 etiology opinion, which contains the only competent etiology opinion of record, weighs against the Veteran's claim.  The Board finds this opinion to be highly probative to the nexus question.  It reflects review of the Veteran's claims file and interview and examination of the Veteran.  The examiner is an audiologist who possesses the necessary expertise to conduct the requested examination, review the record, and present the required etiology opinion.  Furthermore, the examiner provides a thorough rationale to justify her opinion.  For these reasons, the Board finds the October 2005 VA examination report and September 2006 etiology opinion to be highly probative to the case at hand.

The only contrary opinion of record comes from the Veteran himself, who believes there is a link between his current bilateral hearing loss and his military service, to include his verified in-service noise exposure.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau, supra.  However, as a layperson, the Veteran is not competent to assert a causal link between any current bilateral hearing loss and in-service acoustic trauma, especially considering the fact that the Veteran's post-service medical records do not show a decline in the Veteran's hearing for more than a decade following his separation from service.  

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's bilateral hearing loss and his military service.  In the absence of competent evidence of such disability within one year of separation from service, presumptive service connection for this disability must be denied as well.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for bilateral hearing loss is not warranted. 


ORDER

New and material evidence having been received, the claims of entitlement to service connection for right and left ear hearing loss are reopened.

New and material evidence not having been received, the claim of entitlement to service connection for tinnitus is not reopened.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability, which he essentially contends was incurred during or as a result of his military service.  

Prior to this remand, this issue was characterized as consisting of entitlement to service connection for PTSD.  The three prior VA examination report opinions of record, dated in September 2005, August 2010, and May 2012, focus upon determining whether PTSD may be diagnosed or ruled out.  The Board notes that all three of these examination reports rule out a diagnosis of PTSD.  The September 2005 VA examination report lists Axis I diagnoses of cocaine and alcohol dependence in reported remission.  

The August 2010 examination report lists Axis I diagnoses of alcohol dependence in early partial remission by the Veteran's report; cocaine dependence in early partial remission by the Veteran's report; and impulse control disorder.  The examiner explained that "[t]he veteran was given a diagnosis of impulse control disorder due to his long history of difficulty with managing his anger and aggression as has been indicated in [his] medical records."  

The May 2012 examination report lists Axis I diagnoses of alcohol dependence, in sustained full remission; cocaine dependence, in sustained full remission; and antisocial personality disorder.  

In addition to the above, the Board notes that VA medical records reflect that depression was diagnosed in January 2006; malingering for secondary gain was diagnosed in November 2007; anxiety disorder was diagnosed in February 2009; and impulse control disorder, not otherwise specified, was diagnosed in March 2009.

In short, Axis I diagnoses other than PTSD have appeared in the record during the period that is covered by this appeal.  It is unclear, however, whether any of these diagnoses may be attributed to the Veteran's service.  The Board therefore finds it necessary to remand this claim so that the Veteran may undergo a VA examination with the purpose of diagnosing all current acquired psychiatric disabilities and obtaining an etiology opinion with respect to each of these disabilities.  

While this case is on remand, the AMC should ensure that a complete copy of the Veteran's VA medical records has been obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.

2.  After any outstanding VA medical records have been obtained, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  The examiner should expressly diagnose or rule out impulse control disorder; alcohol dependence; cocaine dependence; depression; and anxiety disorder.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  

Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


